 BIG T FOOD STORE409Tonnor BrothersFoods,Inc. d/b/a BigT Food StoreandRetailClerks Union Local 37, Retail ClerksInternational Association,AFL-CIOTonnor Brothers Foods,Inc. d/b/a Big T Food StoreandRetailClerks Union Local 37, Retail ClerksInternational Association,AFL-CIOAlliedWorkersInternational UnionandRetail ClerksUnionLocal37,RetailClerksInternationalAssociation,AFL-CIOAlliedWorkers Union Local100, affiliatedwith AlliedWorkersInternationalUnionandRetailClerksUnionLocal37,RetailClerksInternationalAssociation,AFL-CIO.Cases25-CA-4499,25-CA--4617, 25-CB-1249, and 25-CB-1309November 22, 1972DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERS JENKINSAND KENNEDYOn April 28, 1972, Trial Examiner Wellington A.Gillis issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and the Respondent Employ-er filed a brief in opposition to the exceptions of theGeneral Counsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERagainst Tonnor Brothers Foods, Inc. d/b/a Big T FoodStore, hereinafter referred to as the Respondent Employer,and on August 26 and November 5 against Allied WorkersInternational Union, and Allied Workers Union Local 100,affiliated with Allied Workers International Union, respec-tively; upon the consolidated complaint issued on Novem-ber 19, 1971, and amended on January 10, 1972, by theGeneral Counsel for the National Labor Relations Board,hereinafter referred to as the Board, against the Respon-dent Employer and Respondent Unions, alleging violationsof Section 8(a)(1), (2), and (3), and Section 8(b)(1)(A) and(2)and Section 2(6) and (7) of the National LaborRelations Act, as amended (61 Stat. 136), and upon timelyanswers filed by the Respondents denying the commissionof any unfair labor practice.At the hearing, all parties were represented by counsel,and were afforded full opportunity to examine and cross-examine the witnesses, to introduce evidence pertinent tothe issues, and to engage in oral argument. The partieswaived the filing of briefs and argued orally on the record.Upon the entire record in this case, and from myobservation of the witnesses, and their demeanor on thewitness stand, and upon substantial, reliable evidence"considered along with the consistency and inherentprobabilityof testimony"(UniversalCamera Corp. v.N.LR.B.,340U.S. 474, 496), I make the following:FINDINGS AND CONCLUSIONSI.THEBUSINESS OF RESPONDENT EMPLOYERTonnor Brothers Foods, Inc. d/b/a Big T Food Store, acorporationwith a place of business at Chesterton,Indiana, is engaged in the business of selling meat,groceries, and related items at retail. During the 12-monthperiod immediately preceding the issuance of complaint,the Respondent Employer sold and distributed products,the gross value of which exceeded $500,000, and during thesame period of time, the Respondent received goodsvalued in excess of $50,000 transported to the Chestertonstore in interstate commerce directly from States otherthan the State of Indiana. The parties admit, and I find,that the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint be, and it hereby is, dismissed inits entirety.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Trial Examiner: This case wastried before me on January 25 and 26, 1972, at Valparaiso,Indiana, and is based upon separate charges filed by RetailClerksUnion Loc - 37, Retail Clerks InternationalAssociation, AFL-CIO, hereinafter referred to as RetailClerks or Local 37, on August 26 and November 10, 1971,200 NLRB No. 70II.THE LABOR ORGANIZATIONS INVOLVEDThe parties admit,and I find,that (a) Retail ClerksUnion Local 37, Retail ClerksInternationalAssociation,AFL-CIO, (b) Allied WorkersInternationalUnion, and(c)AlliedWorkers Union Local 100, affiliated with AlliedWorkersInternationalUnion,are labor organizationswithin themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.The IssueWhile the consolidated complaint, with specificity,charges the Respondent Company with conduct constitut-ing unlawful assistance to the Respondent Local Union,involving the organizing of the Respondent's employees,the overriding issue presented by the pleadings, upon 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the case against both Respondents rises or falls, iswhether Roy H. thompson, assistant store manager andhead of groceries, is a supervisor within the meaning of theAct.B.FactsWhile the Respondent herein is incorporated, thebusiness is in fact owned by Harold G. Tonnor, and histwo silent partner brothers, Donald J. and George J.Tonnor, with Harold the company presidentand storemanager.' A second store in Peoria, Illinois,was sold inDecember 1971, leaving the Chesterton store as the soleRespondent operation.The Chestertonstorehas been owned by the Tonnorbrothers since its purchase in 1961. Physically, it is small insize,operatingwith an average employee complement,excluding the meat department, of 16 employees, approxi-mately 8 of whom are part-time high school students?During the period here in question, August 1971,3 and, onthe payroll for the period ending August 7, the Respondenthad in its employ under Tonnor, Roy Thompson,assistantmanager and head of groceries, Orley Vern Cooley, headof produce, Richard Pawlak, head of frozen foods, MaryAnn Betz, head checker, and, in addition, 3 full-timecheckers (cashiers), 2 part-time checkers, 6 part-timepackers or stockboys, and an office girl.During the summer of 1971, Thompson, concerned overrecent indiscriminate firing in the store by Tonnor,discussed with Vern Cooley his uneasy feelings and theneed for getting job security for themselves. In reply toCooley's inquiry as to whether he knew of any unionrepresentative,Thompson spoke of Jack P.Baggett,businessmanager of Local 100 and president of theInternational,whom he had known for some 20 years.Apparently with Richard Pawlak's concurrence, Cooleycontacted Baggett by telephone on August 2. Cooley toldBaggett that they did not have a union at the store, thatthey were interested in an independent union, and askedBaggett to meet with him and Thompson, That evening,Baggett met with Thompson and Cooley, in the latter'sapartment above the store.4 They took union authorizationcards from Baggett and said that they would get themsigned. These were 3-part membership cards, with one partto be retained by the local Union, one part to be forwardedto the International, and a third, authorizing a checkoff, tobe given to the Employer. Baggett told Thompson andCooley, that when they secured enough signed cards to callhim and he would arrange a meeting.Within the next day or two Thompson and Cooleypassed out union cards to all the employees, Thompsontellingeach one individually that they were trying toorganize the Union as protection against being fired and1As will appearlater,the operation of the business is left entirely toHarold Tonnor, with the two brothers' participationlimited toa monthlyboard meeting and to rare emergencysituations2The four meat department employees,including thehead meatcutter,BillKunst, are covered under a separatecontractwith the AmalgamatedMeat Cutters Union and are not involved in this proceeding.aUnless otherwise noted, all dates hereinafter set forth refer to 19714Cooley'rents this apartment from the Respondent for $125 per month.5Thompson approached employees Charles Poparad, Keith Fisher,that the employees would get a raise if they joined theUnion .5On August 5, Cooleycalled Baggett,indicating that hehad 15 application cards signed.Baggett arranged to haveameeting with the employees that night at Cooley'sapartment. At the 7:30 meeting, with a majority of theRespondent's employees in attendance,including Pawlak,Thompson and Cooley handed 15 cards over to Baggett, allbearing an August 5 date. The 16th, belonging to Cooley,had been misplaced,and, bearing an August 8 date, wassubsequently turned over to the Union. Baggett then wentover various aspects of a proposed contract,including thewage scale which provided all employees with increases.Aftera number of questions the employees unanimouslyagreed that Baggett should proceed to negotiate thecontract with the Respondent Company.During the day, August 5, prior to the meeting, assuredby Cooley of an employee majority, Baggett had author-ized his son,Jack David Baggett, president of Local 100, tosend a letter to the Respondent requesting recognition.Tonnor received this letter the following day, August 6,and immediately called a meeting of his employees in thestore.6Tonnor,upset over the matter,told his employeesthat he was very disappointed because of their calling aunion in, that they had been getting along fine and he didnot know that there were any problems, that they shouldhave told him. He also told the employees that if he gottogether with the Union that they (the employees) as wellas the store would have to abide by the contract.After the meeting, still upset, Tonnor went back to hisofficeand,around 3:30 p.m.,called Baggett.Tonnoracknowledged receipt of the letter requesting recognition,requesting proof of his majority. Baggett told him he had15 or 16 employees signed up,threatening a picket line ifhe did not execute a contract. Tonnor, desiring to avoid apicket situation such as he had gone through in 1961,agreed to recognize Local 100 and arranged to meet withBaggett on the morning of August 9.On that occasion, with the younger Baggett and theunion vice president, George Dorsey,also present,Baggettgave Tonnor the cards. After Tonnor examined them, hewas presented with a contract, which contained a union-securityclause.They went over the 3-year contract,paragraph by paragraph, making a few changes, at theconclusionofwhich,both parties signed.After itsexecution, Tonnor was left the dues-checkoff portion of theunion authorization cards of the employees whose cardshad been submitted.Pursuant to the 15 employee checkoff authorizations, theRespondent commenced deducting union dues fromemployees' pay and transmitting them to the Union.Initiation fees were waived for employees who joined atthis time. The Respondent, however, collected initiationRichard Pawlak,Mary Ann Betz, Don Highsmith,JeffKohler, PaulaBrindza, SandraThomas, Fred Alumbaugh,and Patricia Harvil.6The letter,on Local 100 stationery, and addressed to Tonnor,stated,"Please be advised that the above union now represents the majority of youremployees and that we expect to be contacted by you within the next twelvehours to negotiate a contract concerning wages, hours,and other fringebenefits. If we do not hear from you, pickets will be established at yourstore. If you want to see proof that we represent the majority of youremployees,we have the necessary applications filed by your employees." BIG T FOOD STORE411fees as well as dues for several new employees subsequentlyhired.Because of the filing of the charges herein andreceiving notice from the Board, the Respondent, as ofOctober 4, stopped the further deduction of union dues.Analysis and ConclusionsThe complaint alleges, and the General Counsel asserts,that,because of the- unlawful activity of Supervisors'Thompson and Cooley in organizing the Respondent'semployees, specifically, (a) in attending and participatingin the August 5 union meeting, (b) in urging employees toattend the union meeting, (c) in soliciting on behalf of theRespondent Union employees to sign union authorizationcards, (d) in securing from employees signed unionmembership cards and checkoff authorizations, resulting intheCompany recognizing, and entering into a union-security contract with, a minority union, and thereafterunlawfully collecting dues and initiation fees, the Respon-dent Company and the Respondent Unions have violatedSections 8(a)(1), (2), and (3) and 8(b)(1)(A) and (2) of theAct, respectively. In essence, the General Counsel's overallposition, simply stated, is that the majority showing of theUnion is tainted solely because of the personal involve-ment of Thompson and Cooley. It is quite clear that theGeneral Counsel is not asserting collusion between theCompany and the Respondent Union or that at the timethere existeda Midwest Pipe7situation involving recogni-tion requests by two unions. In fact, as to the former, it isapparent that Tonnor knew nothing of the activity until ithad beena fait accompli,and, as to the latter, it is alsoapparent that the ' Charging Union's interest in theRespondent's employees commenced at some point of timesubsequent to the uncontroverted events cited above.Accordingly, as recognized by all, the real question hereiswhether the union activity among Respondent's employ-ees was in fact bona fide activity of its employees or wasprompted by the supervisory hierarchy, giving rise to thecrucialdetermination as to the supervisory status ofThompson, Cooley, and Pawlak. While considering theissue gas to all three, for reasons that will become apparent,it is Thompson, alone, upon whom the General Counselmust rely to prove his case.From 'the outset, the evidence makes it abundantly clearthat the, management of this store is in the hands of oneman, Harold Tonnor, from whom all direction flows. It isalso apparent that the name of the store belies the fact,that, although operating along the lines of a modern daysupermarket, it in fact is a small operation more closelyresembling the traditional neighborhood grocery store. Atthe time of the events herein, the store hours were 8:30 a.m.to 9 p.m., Monday through Saturday, and 9 a.m. to 6 p.m.on Sunday. During the course of a normal workweek,Tonnor was physically present in the store every day of theweek except Wednesday afternoon from the opening in themorning until 5:30 p.m., with Thompson and Pawlakalternating in staying late to close up the store. Pawlak, ashead of frozen foods, was mainly responsible for thatdepartment by himself, with no other employee assigned to7Midwest Piping and Supply Co. Inc.,63 NLRB 1060.8Thompsonwas dischargedshortly afterthe events herein, was rehiredwork there. Cooley had the same responsibility for theproduce department, with one part-time high school stockboy assisting when needed. Thompson, who was hired byTonnor in 1969, "to help him run the store," while carryingthe title of assistant manager, was mainly responsible forgroceries. Assisting him in this capacity were five part-timestock boys, whose functions consisted of helping to stockthe shelves, unloading trucks, packing bags, and perform-ing other odd jobs around the store.In carrying out their day-to-day duties in their respectivesections,Cooley and Pawlak, often interchanging whennecessary, signed for stock, unpacked and uncrated stockwhen it arrived, priced items, stocked the shelves, waitedon customers, swept floors, and carried out garbage andrefuse.Neither had authority over other employees. Apartfrom Pawlak's $3.78 per hour wage and Cooley's commis-sion of 12 percent of the gross sales of the producedepartment, there was little else connected with theirpositions in the store which is indicative of supervision.Thompson, on the other hand, a man in his late fifties,was in charge of the store when Tonnor was not there,which, as indicated, was on Wednesday afternoons, andevenings after 5:30 p.m.8 He was paid $3.07 per hour plus a$60 per week bonus, and had a desk, as did the office girl,in Thompson's office.With respect to nonpersonnel functions, the recordindicates that Thompson did just about everything fromordering stock for the shelves in the grocery department tocleaning out the restrooms. He worked alongside the stockboys unloading trucks, cleaning incinerators, mopping thefloors, packing groceries, taking groceries out to autos, andgoing to the bank occasionally. While he, like a number ofothers, had a key to the store, and also possessed the safecombination, Thompson had no access to financial booksor records, did not sign checks, and was not accountableforprofitand loss within the store or the grocerydepartment. In ordering stock, which was always checkedby Tonnor, Thompson was limited to replenishing theshelves.He had no authority to add new products, todiscontinue brands, or to set prices, all of which was doneby Tonnor. Thompson estimated that during the course ofhis 44-hour week, roughly 37 hours were spent performingphysical work and 7 hours devoted to making out groceryand produce orders.With respect to personnel matters, the record reveals thatTonnor, and Tonnor alone, exercised the authority to hire,fire, promote and discipline employees. In the one instancewhere Thompson, in need of help, attempted' to hire aperson, Tonnor, the very next day, fired him, censuringThompson severely as not having the authority to hire. Asto Thompson's authority over the stock boys, it is apparentthat such was pretty much limited to routine matters.Employee hours and work schedules were set by Tonnorand posted on the bulletin board. In the event that anemployee wanted to switch hours, or to take a day off,deviating from these schedules, Thompson would conveythe request to Tonnor, who, ascertaining from Thompsonthat there was someone to cover, would normally grant thechange.through the efforts of the Union, and then, a few weeks later, voluntarilyquit his employment. 412DECISIONS OF NATIONALLABOR RELATIONS BOARDWhile Thompson initialed timecard corrections and wasresponsible for making sure that stock boys were perform-ing' work in the grocery department, occasionally moving aboyfrom one task to another without consulting Tonnor,for the most part these boys had certain routine jobs to doand, after some initial direction from Thompson followingtheir employment, needed no direct supervision fromanyone As noted above, more often than not, Thompsonwould work alongside these boys performing the samephysical work as they. In the evenings, after Tonnor hadleft for home, always remaining on call within telephonereach of his store, Thompson, if a problem arose, wouldcallTonnor and get authority to do whatever wasnecessary, such as keeping a boy late to help unload atruck.On the one occasion during his 2-year tenure withthe Respondent that Tonnor was absent for a few days andThompson was left in charge, Tonnor, before leaving, hadthe payroll and remittance checks signed in advance, thework schedules set up, and sales items prearranged, leavinglittle,ifanything, requiring independent judgment toThompson.Thus, it is quite apparent that Tonnor, who personallywas on the floor all but 3 hours of every day, was the oneperson who supervised the entire running of the store, that,notwithstanding the unwritten title of assistant manager,Thompson was little more than a glorified stocker, as he, inhis testimony, referred to himself, and that Thompsonpossessed no authority, nor was he looked upon by otheremployees as having authority, over any employee in thestore, other than that, the exercise of which, was purelyroutine in nature .9As Thompson, like Cooley and Pawlak, was notpossessed with the authority required by Section 2(11) ofthe Act 10 as necessary to establish supervisory status, andthus to render the Respondent Company responsible for9To the extent that a small portion of the testimony of stock boy CharlesPoparad might possibly lead to a contrary inference, I credit Tonnor andThompson, upon whom I rely for the findings herein10 Sec. 2(11) of the Act provides that-The term "supervisor" meansanyindividual having authority, in theinterestof the employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effectivelyto recommend such action, if in connection with the foregoing theexercise of such authority is not of a merely routine or clerical nature,but requires the use of independent judgmenthis actions,I find that the conduct of Thompson,as well asthatof Cooley andPawlak,alleged in the complaint asunlawful,was in fact legitimate employee union activity,and that,asa result,theRespondent Company, inrecognizing the Respondent Union and thereafter enteringinto a collective-bargaining contract,did in fact recognizethe majority representative of its employees.In view of thisdetermination,it follows, and I find,that the GeneralCounsel has failed to prove by a preponderance of thecredibleevidence the allegations of the consolidatedcomplaint against any of the Respondents.Accordingly, Ishall recommend that the consolidated complaint againsttheRespondent Company in Cases25-CA-4499 and25-CA-4617, and against the Respondent Unions in Cases25-CB-1249 and 25-CB-1309,be dismissed.Uponthe basis of the foregoing findings of fact andconclusions of law,Imake the following:CONCLUSIONS OF LAW1.The Respondent Company, Tonnor Brothers Foods,Inc.d/b/a Big T Food Store, is engaged in commercewithin the meaning of Section 2(6) and' (7) of the Act.2.The Respondent Unions, Allied Workers Interna-tionalUnion, and AlliedWorkers Union Local 100,affiliatedwith AlliedWorkers International Union, arelabor organizations within the meaning of Section 2(5) ofthe Act.3.None of the Respondents has engaged in any unfairlabor practices as alleged in the consolidated complaint 11RECOMMENDED ORDER12It is recommended that the consolidated complaintherein be dismissed in its entirety.itThat the record does not supporta findingof a violation herein wouldappear to give rise to a just result as well, for itis less thandesirableto upseta good collective-bargaining relationship where, ashere,everyone, otherthan an outside union, is happy with thatrelationship,including the entireemployee unit complement.12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National LaborRelations Board,the findings,conclusions, and recommended Orderherein shall,as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.